Citation Nr: 0008664	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and W.B.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran's period of active service 
was from August 1964 to August 1967.


FINDING OF FACT

The veteran has been diagnosed with PTSD related to his 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

D case is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

With respect to the veteran's stressors, the claims files 
contain statements made by the veteran in an April 1997 VA 
form 21-4138 (Statement in Support of Claim), during the 
February 1997 appeal hearing at the RO, and during the March 
2000 hearing before a member of the Board at the Central 
Office in Washington, D.C., describing his experiences while 
serving in the Republic of Vietnam.  Specifically, the 
veteran's stressors include, but are not limited to, 
incidents while serving about 45 kilometers south of Qui Nhon 
while guarding route 1.  He served in the Army artillery, and 
his unit supported the Marine Infantry for about 8 months.  
During his service in Vietnam, he reports he witnessed 
mutilated bodies of dead Marines and was involved in several 
ambushes.  In addition, he reported that, on or about October 
or November 1965, the Marines had various 10 to 12 feet pits 
surrounded by wire in which they would throw in Vietnamese 
prisoners, including women and children, from helicopters.  
The veteran reports that, while guarding these prisoners, he 
witnessed how they were being thrown from the helicopters 
into this pits, while tied together and by the ankles, 
falling about 30 to 40 feet, and laying on the ground gasping 
for air and moaning.

Furthermore, the veteran describes an incident during March 
1966 in which he witnessed a "Sergeant Gould" shoot and 
kill a fellow soldier called "PFC Shipman."  He also 
reported he was assaulted by his Sergeant on one occasion 
when, while on duty at the listening post, he got scared and 
changed his position and the position of the listening post. 

With respect to the medical evidence of record, the record 
includes copious medical evidence describing the treatment 
the veteran received over time for various psychiatric 
disorders including, but not limited to, depression, anxiety, 
alcohol dependence, and polysubstance abuse.  These evidence 
is contained in medical records from the Minneapolis VA 
Medical Center dated from 1978 to 1997; medical records from 
the University of Minnesota Hospital and Clinic dated from 
1976 to 1997; a December 1996 statement from Dr. Kroll; 
various VA examination reports dated August 1994, February 
1996, April 1997, and September 1997; records received from 
the Social Security Administration (SSA); and an April 1997 
statement from Mary Clare Baldus, LICSW. 

Specifically, the Board notes that the December 1996 
statement from Dr. Kroll, the April 1997 statement from Ms. 
Baldus, and the September 1997 VA examination report indicate 
the veteran fulfills the requirements for a diagnosis of PTSD 
secondary to his traumatic experiences while in Vietnam.  He 
currently suffers from related nightmares, flashbacks, 
intrusive thoughts, hyperalertedness and angry outbursts.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for PTSD is well grounded.  Specifically, 
the Board concludes that the December 1996 statement from Dr. 
Kroll, the April 1997 statement from Ms. Baldus, and the 
September 1997 VA examination report provide the necessary 
nexus between the veteran's current diagnosis of PTSD, and 
his active service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  However, as additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for such 
development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.

REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this regard, the veteran reports he served in the Republic 
of Vietnam during his active service.  His DD-214 shows the 
veteran served in the Army Artillery, and that he had active 
duty in Vietnam for one year and 20 days.  The veteran's DA-
20 and personnel records are not contained in the files.

In this regard, the Board finds that the veteran's alleged 
stressors include some combat related stressors, and that the 
present record does not show he engaged in "combat with the 
enemy" and/or that he received any related recognized 
combat-specific awards or individual, as opposed to unit, 
military combat citations.  As such, the veteran has not 
shown he qualifies for the combat veteran's special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f), as related to the claimed combat stressors.  
Therefore, as the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged combat 
related stressors, the record must contain service records or 
other evidence which corroborate the veteran's testimony or 
statements.  See Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 
Vet. App. 283 (1994).  The Board also notes the veteran has 
related other non-combat stressors, as described in the April 
1997 VA form 21-4138 (Statement in Support of Claim), the 
February 1997 RO hearing, and the March 2000 Board hearing at 
the Central Office.  There stressors are also not verified at 
present.

Thus, given that the veteran has established his claim of 
service connection is well-grounded, the Board finds that the 
case must be remanded for additional development prior to 
appellate adjudication.  Specifically, the Board notes the 
claims file does not contain any indication that the RO has 
attempted to verify any of the veteran's reported stressors, 
by contacting the appropriate custodian of the relevant 
service records.  In this regard, the Board finds that there 
is no indication in the claims file that the above mentioned 
PTSD diagnoses are specifically related to any specific 
traumatic events which have been verified.

The law is clear that any diagnosis of PTSD must be based on 
a stressor history which has been verified.  38 C.F.R. 
§ 3.304(f).  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 78 (1994), it is necessary that the veteran's 
stressors which have not been verified be verified, as well 
as that the veteran be provided a new examination where the 
examiner has an accurate, verified history of the veteran's 
military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to almost anyone," as required by the Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.130 
(1999); See also Cohen v. Brown, 10 Vet. App. 128, 141-142 
(1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1999). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should obtain the veteran's 
personnel records and DA-20.  With the 
information obtained from the veteran's 
personnel records and DA-20; the April 
1997 VA form 21-4138 (Statement in 
Support of Claim); the February 1997 RO 
hearing; the March 2000 Board hearing at 
the Central Office; and the medical 
evidence of record, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  Such summary 
must include all stressors described by 
the veteran, including but not limited 
to the stressors summarized by the Board 
in the body of this decision.  This 
summary and a copy of the veteran's DD 
214, DA 20, and all associated service 
documents should be sent to the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for verification 
of the veteran's claimed stressors.  
This review is specifically requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

2.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

3.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD.  The veteran should be advised that 
failure to report for the scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide the examiner with the 
report of the verified stressor or 
stressors described in paragraph 2, 
above.  The examiner should be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in any current PTSD symptoms.  
The examiner should be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors verified (found to be 
established) by the RO.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosis of PTSD is 
related to the verified stressors.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.  

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD, in light of relevant 
decisions including Cohen, supra.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims files.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 3 -


